DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 12, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzaki et al. (US 10337538), hereinafter ‘Matsuzaki’, prior publication (US 2017/0204887).
Matsuzaki discloses:
1. (Currently Amended) A hydraulic system for a work machine, the system comprising: a main hydraulic machine (14R) connected to an output shaft  of an engine of the work machine for providing power to working hydraulics (7, 8, 9) of the work machine; a main pressure line (fluid line connected to outputs of pumps 14L, 14R) connecting the main hydraulic machine to the working hydraulics; a support hydraulic machine (14A) connected to the output shaft (output shafts are both connected via 13); a hydraulic accumulator (80); a discharge valve (82) connected between the accumulator and an input side of the support hydraulic machine; a charge valve (81) connected between an output side of the support hydraulic machine and the hydraulic accumulator to selectively allow a flow from the support hydraulic machine to the hydraulic accumulator (Fig. 18 shows selective operation in which the pump support hydraulic machine pumps fluid to charge the accumulator); a flow support valve (valve 55 or 91 may be interpreted to be a flow support valve) connected between the output side of the support hydraulic machine and the main pressure line to selectively allow a flow from the support hydraulic machine to the main pressure line (see Fig. 5); and a hydraulic tank connected to the input side of the support hydraulic machine (hydraulic tank T connected to input side of support hydraulic machine 14A as apparent from the Figures).  

2. (Original) The hydraulic system according to claim 1, wherein the support hydraulic machine is a variable displacement hydraulic machine (14A is a variable displacement hydraulic machine).  
3. (Currently Amended) The hydraulic system according to claim 1, further comprising a main control valve (171, 172, 173) connecting the main pressure line to the working hydraulics.  
4. (Currently Amended) The hydraulic system according to claim 1, wherein the charge valve is a bidirectional valve, and the discharge valve and flow support valve are unidirectional valves (charge valve is interpreted to be 90 which is a bidirectional valve, discharge valve 82 is a unidirectional valve, 91 combined with the check valve between valves 91 and 90 effectively makes the flow support valve 91 unidirectional).  
5. (Currently Amended) The hydraulic system according claim 1, further comprising a control unit (30) configured to control the hydraulic system to operate in a flow support mode, a power boost mode or a charging mode, wherein the flow support mode comprises opening the flow support valve, closing the discharge valve and charge valve, and operating the support hydraulic machine as a pump to provide a hydraulic flow from the tank to the main pressure line (Fig. 5 shows a flow support mode, see corresponding specification disclosure discussing Fig. 5); wherein the power boost mode comprises opening the discharge valve and the flow support valve and closing the charge valve, and if the pressure on the main hydraulic line is higher than the pressure of the accumulator, operating the support hydraulic machine as a pump, and if the pressure on the main hydraulic line is lower than the pressure of the accumulator, operating the support hydraulic machine as a motor (see Fig. 10 and corresponding discussion in Col. 18 lines 50-67 and Col 19 lines 1-11); and wherein the charging mode comprises closing the discharge valve and the flow support valve and opening the charge valve, and operating the support hydraulic machine as a pump to charge the accumulator (Fig. 18 shows a charging mode, see corresponding specification disclosure discussing Fig. 18).    
6. (Currently Amended) A vehicle comprising a hydraulic system according to claim 1 (Fig. 1 shows the construction vehicle that includes the hydraulic system according to claim 1).  
7. (Currently Amended) A method for controlling a hydraulic system of a work machine, the hydraulic system comprising: a main hydraulic machine connected to an output shaft of an engine of the work machine for providing power to working hydraulics of the work machine; a main pressure line connecting the main hydraulic machine to working hydraulics of the work machine; a support hydraulic machine connected to the output shaft; a hydraulic accumulator; a discharge valve connected between the accumulator and an input side of the support hydraulic machine; a charge valve connected between an output side of the support hydraulic machine and the accumulator to selectively allow a flow from the support hydraulic machine to the accumulator; a flow support valve connected between the output side of the support hydraulic machine and the main pressure line to selectively allow a flow from the support hydraulic machine to the main pressure line; and a hydraulic tank connected to the input side of the support hydraulic machine (see claim 1 rejection for equivalent claim limitation mapping), wherein the method comprises: controlling the hydraulic system to operate in a flow support mode, a power boost mode or a charging mode, wherein the flow support mode comprises opening the flow support valve, closing the discharge valve and charge valve, and operating the support hydraulic machine as a pump to provide a hydraulic flow from the tank to the main pressure line (Fig. 5 shows a flow support mode, see corresponding specification disclosure discussing Fig. 5); wherein the power boost mode comprises opening the discharge valve and the flow support valve and closing the charge valve, and if the pressure on the main hydraulic line is higher than the pressure of the hydraulic accumulator, operating the support hydraulic machine as a pump, and if the pressure on the main hydraulic line is lower than the pressure of the hydraulic accumulator, operating the support hydraulic machine as a motor (see Fig. 10 and corresponding discussion in Col. 18 lines 50-67 and Col 19 lines 1-11);
 wherein the charging mode comprises closing the discharge valve and the flow support valve and opening the charge valve, and operating the support hydraulic machine as a pump to charge the hydraulic accumulator (Fig. 18 shows a charging mode, see corresponding specification disclosure discussing Fig. 18).  
12. (Currently Amended) The method according to claim 7, wherein operating the hydraulic system in a power boost mode further comprises controlling a power output by the support hydraulic machine by controlling a swivel angle of the support hydraulic machine (see Fig. 10 and corresponding discussion in Col. 18 lines 50-67 and Col 19 lines 1-11, pump/motor 14A has its regulator adjusted to a corresponding flow rate difference with a desired load pressure and discharge rate).  
14. (Currently Amended) A computer program comprising program code means for performing the steps of claim 7 when the program is run on a computer (controller 30 includes a CPU and memory that executes program code to perform the steps of claim 7).    
15. (Currently Amended) A computer readable medium carrying a computer program comprising program code means for performing the steps of claim 7 when the program product is run on a computer (controller 30 includes a CPU and memory that executes program code to perform the steps of claim 7).  

Allowable Subject Matter
Claim 8-11, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (US 10100847) discloses a hydraulic system including a main and support hydraulic machine connected to the same output shaft, a discharge and charge valve for an accumulator, and a flow support valve between the support and main hydraulic machine, with a hydraulic tank connected to the input side of the support hydraulic machine
Kondo et al. (US 11274417) discloses a hydraulic system including a main and support hydraulic machine connected to the same output shaft, a combined charge and discharge valve for an accumulator, with ah hydraulic tank connected to the input side of the support hydraulic machine
Dolger et al. (US 10167835) discloses a hydraulic system including a main and support hydraulic machine connected to the same output shaft, a discharge and charge valve for an accumulator, with a hydraulic tank connected to the input side of the support hydraulic machine
Kajita et al. (US 2016/0238041), Smith et al. (US 2007/0186548), Opdenbosch (US 2013/0098012) discloses pertaining hydraulic systems including various claimed hydraulic configurations
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M & F: 9am-6pm; T-Th: 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        October 31, 2022